Title: From George Washington to William Gordon, 1 January 1788
From: Washington, George
To: Gordon, William

 

Revd Sir,
Mount Vernon January 1st 1788

I have recd your letter of the 6th of Septr together with flower-seeds accompanying it for which I beg you will accept of my best thanks.
I am glad to find by your letter that you have begun printing your history of the revolution—you have my best wishes for its success.
Our information from Europe is so various and contradictory as to render it still doubtful whether a rupture will take place between England and France; some accounts have even gone so far as to declare that hostilities have already commenced—others, that vigorous preparations are making on both sides and a war is inevitable—and others again mention pacific dispositions of the Courts. But let their political views and interests be what they may I hope we shall have wisdom enough not to take a part in their quarrels.
I would have forwarded to you a copy of the Constitution proposed by the late Convention for the United States, but as you must undoubtedly have seen it before this through the medium of the news papers or some other publication the necessity of my doing it is superceded. I have pleasure, however, to inform you that there is the greatest prospect of its being adopted by the People, it has its opponents, as any system formed by the wisdom of man would undoubtedly have, but they bear but a small proportion of its friends, and differ among themselves with respect to their objections. Pensylvania, Delawar and Jersey have already decided in its favor, the former by a majority of two to one, and the two latter unanimously. The dispositions in the other States, so far as I have been able to learn, are equally favourable, at least to Pensylvania (unless New York and possibly this State may prove exceptions) and it is expected that their conventions will give it a similar decision. I am &c.

G. Washington

